To compel respondent to reinstate, in the public schools, relator’s son, who had been suspended, for negligently and carelessly breaking a light of glass in a window in the school building, until the glass was replaced or satisfaction made therefor.
Granted November 8, 1889.
Held, that the term “misdemeanor” as used in How. Stat., Sec. 5069, means gross misbehavior or misconduct, and that before a pupil can be suspended or expelled from the public schools, under said section, he must be guilty of some willful or malicious act, of detriment to the school, and the misconduct must be gross — something -more than a petty or trivial offense against the rules — or he must be persistent in his disobedience of the proper and reasonable rules and regulations of the school.